department of the treasury internal_revenue_service p o box irs cincinnati oh release number release number uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest cc letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend court with specific jurisdiction b conversion date c state d incorporation date e c f related non-profit corporation g trade publication i chief city of c n dollars amount of administration fee p dollars amount of hourly fee q dollars income from dispute resolution services year r dollars income from dispute resolution services year dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below the articles of non-profit conversion state that your corporate purpose is to facts you were incorporated as a stock corporation on d in c and filed forms until converted from a for-profit to a non-profit corporation on b serve as a supporting_organization for f a c non-profit corporation exempt under sec_501 of the internal_revenue_code to provide various dispute resolution services to the business legal and real_estate communities as well as the general_public to engage in any other lawful act or activity which may be lawfully carried on by a corporation organized under c laws and to qualify as a non-profit corporation under sec_501 of the internal_revenue_code said organization is organized exclusively for charitable purposes including for such purposes the making of distributions to organizations described under sec_501 of the internal_revenue_code or shall be distributed to the federal government or to a state_or_local_government for public purposes any such assets not disposed of shall be disposed of by a court of competent jurisdiction in the county in which the principal office of the organization is then located exclusively for such purposes or to such organizations as said court shall determine which are organized and operated exclusively for such purposes f advances the practice of real_estate law your articles of incorporation and bylaws indicate that stock was issued the articles of non-profit conversion make no reference to stockholders the disposition of the outstanding_stock is unknown f elects the majority of your governing board your sole activity is to offer alternative dispute resolution services in business and real_estate disputes to clients of members of f and other lawyers throughout c providing them with an efficient and cost-effective alternative to costly and time-consuming litigation the program includes __ neutrals on the primary panel and an additional the neutrals -- retired judges and distinguished senior practitioners -- offer mediation arbitration and case evaluation services your program is one of five approved by the e and many referrals come directly from the court on a secondary panel while most of the program’s mediation cases are held at f’s headquarters in i many are hosted at law offices and courthouses in other c communities to accommodate the parties and counsel you hold from five to ten mediations a month the program charges a pre-session administration fee of n dollars per party plus an hourly rate of p dollars per hour per party discounts and special fee arrangement are offered for disputes of limited monetary consequences and pro bono options are also available in appropriate circumstances f promotes you through all-member email blast member messaging f e- news advertising in g magazine its website and blog and a newspaper f news published five times yearly as an insert to g g is read by virtually every lawyer in the state of c facebook and twitter f also promotes the program through on-site presentations to the litigation practice areas of larger law firms real_estate broker groups title insurance underwriters and at f’s semiyearly all-day conferences f also has an active presence on social medial platforms including linkedin your gross_receipts derive exclusively from your dispute resolution services at q dollars and r dollars in and profitable you distribute all your net profits to f to help cover its expenses these distributions account for about nine percent of f’s revenue respectively your primary expenses are for compensation and professional fees your operations are law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual letter rev catalog number 47630w sec_501 provides for the exemption of business_leagues chambers_of_commerce real_estate boards and boards_of_trade which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational_test or the operational_test it is not exempt reg sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes reg sec_1_501_c_3_-1 iv provides that in no case shall an organization be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which it is created are broader than the purposes specified in sec_501 reg sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization will not be operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose reg sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 even though it operates a trade_or_business as a substantial part of its activities unless its primary purpose is carrying on of a trade_or_business that does not further charitable purposes an organization operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 revrul_69_161 1969_1_cb_149 states that providing legal services to persons financially incapable of paying for them is a form of relief of the poor and distressed thus a non-profit legal aid society providing free legal services to indigent persons may be exempt under sec_501 revrul_72_369 1972_2_cb_245 states that an organization that furnishes managerial and consulting services on a cost_basis to unrelated non-profit organizations does not qualify for exemption under sec_501 the organization is not exempt merely because its operations are not conducted for the purpose of producing a profit to satisfy the operational_test the organization's resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 c of the code and the applicable regulations providing managerial and consulting services on a regular basis for a fee is trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 c of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable revrul_78_428 1978_2_cb_177 amplifying revrul_69_161 provides that an organization providing legal services to indigents for a fee may qualify for exemption under sec_501 if the fees are based on the indigent clients’ ability to pay rather than the type of services rendered letter rev catalog number 47630w in 70_tc_352 the taxpayer was a corporation formed to provide consulting services in the area of rural-related policy and program development to tax-exempt and not-for-profit clients the court found that the taxpayer did not meet the operational_test under sec_501 because it was primarily engaged in an activity which was characteristic of a trade_or_business finding that several of the taxpayer's planned service areas such as alternative housing financing solid_waste management and environmental impact programs were of the sort ordinarily carried on for profit by commercial businesses such as banks personnel agencies and trash disposal firms in its ruling the court stated that factors such as the particular manner in which an organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a forbidden predominant purpose application of law based on the information you provided in your application and supporting documentation we conclude that you are neither organized nor operated exclusively for exempt purposes under sec_501 of the code as required by reg sec_1_501_c_3_-1 in meeting the organizational_test the organization's purposes as stated in its articles may be as broad as or more specific than the purposes stated in sec_501 an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such - organization is by the terms of such articles created for a purpose that it no broader than the purposes specified in sec_501 reg sec_1_501_c_3_-1 and iv thus an organization that is empowered by its articles to engage in non-exempt activity does not meet the organizational_test regardless of the fact that its articles may state that such organization is created for charitable purposes within the meaning of sec_501 of the code you do not meet the organizational_test because the specific purposes of your organization as stated in your article of conversion are overly broad and expressly empower you to carry on activities that are not in furtherance of one or more exempt purposes your purposes include supporting f an entity described in sec_501 of the code whose purpose it is to serve business interests of its members and providing services to the business legal and real_estate communities as well as the general_public these purposes -- providing service to parties which are not part of a charitable_class and supporting an organization described in sec_501 - are broader than the purposes specified in sec_501 your purpose provision also expressly empower you to engage in any other lawful act or activity which may be lawfully carried on by a corporation organized under c laws including activities that are in furtherance of no exempt_purpose you do not satisfy the primary activity requirement of the operational_test in reg sec_1_501_c_3_-1 because you do not engage primarily in activities that accomplish exempt purposes specified in sec_501 your primary activities are to provide dispute resolution services in a manner indistinguishable from a commercial enterprise and to turn over your profits to f an organization described in sec_501 without restricting use of the funds to programs in furtherance of charitable or education purposes like the organizations described in revrul_69_161 and revrul_78_428 your primary activity is to provide legal services to the public however your purpose in so doing is to carry on a trade_or_business that does not further charitable purposes you are therefore distinguishable from the legal service organizations described in revrul_69_161 and revrul_78_428 in that they serve indigent clients without charge or at charges based on letter rev catalog number 47630w their ability to pay rather your charges are set at a level that insures a net profit to you your alternative dispute resolution program is indistinguishable from one conducted for profit on a commercial basis it is an unrelated_trade_or_business as defined in sec_513 in accordance with reg sec_1_501_c_3_-1 you are not exempt under sec_501 because you are operated for the primary purpose of carrying on an unrelated_trade_or_business you are like the organizations described in revrul_72_369 and bsw group inc which both provide services on a regular basis for a fee which are a trade_or_business ordinarily carried on for profit neither organization qualifies for exemption under sec_501 even though the organization in the revenue_ruling is operated on a non-profit basis you however provide dispute resolution services on a regular basis for fees in the same manner as commercial businesses and with the purpose of making a profit conclusion based upon the information provided you do not qualify for exemption under sec_501 since you do not meet the organizational_test for exemption under sec_501 of the code are operated for the substantial non-exempt purpose of providing legal services to the general_public in a manner indistinguishable from a commercial legal services entity and turn over your net profits to f an association described in sec_501 to support its general operations rather than for any exempt_purpose described in sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives letter rev catalog number 47630w under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter letter rev catalog number 47630w we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely director exempt_organizations rulings and agreements enclosure publication ce letter rev catalog number 47630w
